Name: Commission Regulation (EC) No 2490/94 of 14 October 1994 amending and correcting Regulations (EEC) No 1913/92 and (EEC) No 2255/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  regions of EU Member States;  trade;  animal product
 Date Published: nan

 15. 10 . 94 Official Journal of the European Communities No L 265/19 COMMISSION REGULATION (EC) No 2490/94 of 14 October 1994 amending and correcting Regulations (EEC) No 1913/92 and (EEC) No 2255/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Regulation (EEC) No 1600/92 provides for the establishment, for the beef and veal sector and for the period 1 July 1994 to 30 June 1995, of the quantities of the specific supply balances for the Azores and Madeira with beef and veal, male bovines for fattening and pure ­ bred breeding animals ; Whereas, pending further information, the provisional supply balance for those products was fixed by Regula ­ tions (EEC) No 1913/92 (3) and (EEC) No 2255/92 (4), as last amended by Regulation (EC) No 1 620/94 (*), only for the three-month period from 1 July to 30 September 1994 ; whereas, on the basis of information received, the said balance should be fixed for the entire period from 1 July 1994 to 30 June 1995 ; whereas that balance covers the quantities fixed for the above three-month period ; whereas the aid amounts laid down in Annex III to this Regulation are lower than those fixed for that three ­ month period and can only therefore be applied with effect from 1 October 1994 : HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 1913/92 is hereby replaced by Annex I to this Regulation . 2. Annex I to Regulation (EEC) No 2255/92 is hereby replaced by Annex II to this Regulation . 3 . Annex III to Regulation (EEC) No 1913/92 is hereby replaced by Annex III to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. However, the aid amounts listed in Annex III shall apply with effect from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . 0 OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 192, 11 . 7. 1992, p. 35. (4) OJ No L 219, 4 . 8 . 1992, p . 37 . 0 OJ No L 191 , 5 . 7. 1994, p . 18 . No L 265/20 Official Journal of the European Communities 15 . 10 . 94 ANNEX I ANNEX I Madeira : forecast supply balance for beef and veal sector products for the period 1 July 1994 to 30 June 1995 (tonnes) CN code Description of goods Quantity 0201 Meat of bovine animals, fresh or chilled 3 000 0202 Meat of bovine animals, frozen 2 500' ANNEX II ANNEX I Supply balance for Madeira for male bovine animals for fattening for the period 1 July 1994 to 30 June 1995 CN code Description Number of animals(head) ex 0102 90 Bovine animals for fattening 2 000' ANNEX III ANNEX III PART 1 Azores : Supply of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 1000 Pure-bred breeding bovines (') : 1 150 500 PART 2 Madeira : Supply of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 1000 Pure-bred breeding bovines (') : 200 650 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions.